EXHIBIT 10.13



EMPLOYMENT AGREEMENT
First Amendment
WHEREAS, Parker Drilling Company, a Delaware corporation (the "Company") and
Philip Agnew (the "Executive") have entered into an Employment Agreement,
effective as of December 6, 2010 (the "Employment Agreement");
WHEREAS, the Company and the Executive desire to enter into this amendment to
the Employment Agreement to shorten the notice requirement with regard to
automatic renewal of the term of the Employment Agreement.
NOW, THEREFORE, in consideration of Executive's employment with the Company, and
the mutual promises and agreements contained herein, the parties hereto agree as
follows:
I .    Section 4 of the Employment Agreement is hereby replaced in its entirety,
effective as of August 29, 2011, with the following:


"Executive's initial term of employment with the Company under the Agreement
shall be for the period from the Effective Date through December 31, 2012 (the
'Initial Term of Employment'). Unless notice is given by either the Company or
Executive to the other Party at least 90 days prior to December 31, 2012 that
the term of employment will not be renewed, the Initial Term of Employment shall
be automatically extended for one four-month period commencing on January 1,
2013 and ending on April 30, 2013. Unless notice is given by either the Company
or Executive to the other Party at least 60 days prior to April 30, 2013 that
the terin of employment will not be renewed, the Initial Term of Employment
shall be automatically extended for a one-year period commencing on May I, 2013
and ending on April 30, 2014. Thereafter, the Initial Term of Employment shall
be automatically extended repetitively for an additional one-year period
commencing on May 1, 2014 and each anniversary thereof, unless notice is given
by either the Company or Executive to the other Party at least 60 days prior to
the end of such extended Initial Term of Employment, or any subsequent one-year
extension thereof, as applicable, that the term of employment will not be
renewed. The Initial Term of Employment and any extension of the Initial Term of
Employment hereunder shall each be referred to herein as a "Term of Employment."
The Term of Employment shall also be extended upon a Change in Control as
provided in Section 7, but shall not thereafter be extended under this Section
4. The Term of Employment shall automatically end in the event of the death or
Disability of Executive. The Company and Executive shall each have the right to
give Notice of Termination



--------------------------------------------------------------------------------



(pursuant to Section 8) at will, with or without cause, at any time, subject
however to the terms and conditions of the Agreement regarding the rights and
duties    of the Parties    upon termination of employment. The period from the
Effective Date through the earlier of the date of Executive's termination of
employment for whatever reason or the end of the Term of Employment shall be
referred to herein as the "Employment Period."
2.    Except as otherwise set forth in paragraph 1 above, the terms of the
Employment Agreement shall continue in effect.




[Signatures on next page]





























































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this amendment, which may be
sufficiently evidenced by any executed copy hereof, on this 29th day of August,
2011, but effective as of the date set forth above.


PARKER DRILLING COMPANY
By:
 
 
 
David C. Mannon
 
 
President & Chief Executive Officer
 
 
 
EXECUTIVE
 
 
 
 
Philip Agnew
 
 
 
 
 
 
 









                    


























    



